IN THE SUPREME COURT OF THE STATE OF NEVADA


                MATTHEW TRAVIS HOUSTON,                                  No. 85354
                                  Appellant,
                              vs.
                BRIAN P. CLARK,
                                  Respondent.                              SEP 2 3 2022
                                                                                 •         fr. SP".nAIN
                                                                         LEP K                       OURT


                                                                                     •t•




                                     ORDER DISMISSING APPEAL

                            This is a pro se appeal. Eighth Judicial District Court, Clark
                County; Eric Johnson, Judge.
                            Review of the documents submitted to this court pursuant to
                NRAP 3(g) reveals a jurisdictional defect. Specifically, appellant fails to
                identify any appealable order. Accordingly, this court
                            ORDERS this appeal DISMISSED.1



                                                                  , J.
                                        Cadish



                                          , J.




                     'Given this dismissal, this court takes no action in regard to the
                documents filed by appellant on September 28, 2022.

                     The Honorable Mark Gibbons, Senior Justice, participated in this
                matter under a general order of assignment.
SUPREME COURT
     OF
     NEVADA


101 1947A
                   cc:   Hon. Eric Johnson, District Judge
                         Matthew Travis Houston
                         Clark McCourt, LLC
                         Eighth District Court Clerk




 SUPREME COURT
             OF
         N EVADA
                                                       2
(4 )1   J,L17A